Citation Nr: 1819890	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-44 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for aortic stenosis, to include as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for a bilateral eye condition, to include as secondary to the service-connected diabetes mellitus.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus.

5.  Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.
6.  Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.

7.  Entitlement to an evaluation in excess of 40 percent for service-connected left carpal tunnel syndrome (CTS).

8.  Entitlement to an evaluation in excess of 10 percent for service-connected status post left arm injury with history of cubital tunnel (left arm injury).

9.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the cervical spine.

10.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbosacral spine.

11.  Entitlement to an evaluation in excess of 10 percent for service-connected tinea cruris.

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to April 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) dated in February 2011, and the RO issued a statement of the case dated in November 2014.  The Veteran filed a substantive appeal received in December 2014. 

The Veteran passed away in October 2016.  Thereafter, the Appellant, the Veteran's surviving spouse, requested to be substituted for the Veteran for the purpose of continuing the claims pending at his death.  VA granted substitution for the Veteran's pending claims in November 2017.  See 38 U.S.C. § 5121A (2012).

In June 2017, the Appellant asked that the Veteran's name be removed from the list awaiting hearing before the Board.  38 C.F.R. § 20.704(d).  The Appellant has not requested a hearing before the Board in connection with the pending appeal.  Consequently, there are no outstanding hearing requests.

The issues of service connection for a bilateral eye condition, to include as secondary to the service-connected diabetes mellitus, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  A December 2005 rating decision confirmed a prior denial of service connection for hypertension; the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision. 

2.  A March 2008 rating decision denied service connection for aortic stenosis (claimed as a heart condition)  the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision. 

3.  The evidence submitted since the December 2005 and March 2008 rating decisions is not relevant or probative of the issue at hand and is cumulative of the evidence of record at the time of the last prior final denial of the claims sought to be reopened.

4.  Throughout the appeal period, manifestations of diabetes mellitus included a restricted diet and required an oral hypoglycemic agent, but did not require the regulation of activities.  

5.  Throughout the appeal period, peripheral neuropathy of right lower extremity was shown to be productive of no more than a disability picture that is manifested by moderate, incomplete paralysis of the sciatic nerve.   

6.  Throughout the appeal period, peripheral neuropathy of left lower extremity was shown to be productive of no more than a disability picture that is manifested by moderate, incomplete paralysis of the sciatic nerve.   

7.  Throughout the appeal period, left CTS was shown to be productive of no more than a disability picture that is manifested by severe, incomplete paralysis of the median nerve, minor.   

8.  Throughout the appeal period, residuals of a left arm injury was shown to be productive of no more than a disability picture that is manifested by mild, incomplete paralysis, minor, of the ulnar nerve.  

9.  Throughout the appeal period, degenerative arthritis of the cervical spine was shown to be productive of no more than a disability picture that is manifested by at worst, forward flexion to 45 degrees, combined range of motion of the cervical spine 235 degrees, and no muscle spasm.  

10.  Throughout the appeal period, degenerative arthritis of the lumbar spine was not shown to be productive of a disability picture manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

11.  Throughout the appeal period, tinea cruris was shown to be productive of no more than a disability picture manifested by no active disease and no areas of the entire body or exposed areas affected.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which confirmed a prior denial of service connection for hypertension is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The March 2008 rating decision, which denied service connection for aortic stenosis (claimed as a heart condition) is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  The evidence received since the December 2005 rating decision, which confirmed a prior denial of service connection for hypertension, is not new and material, and the claim is not reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

4.  The evidence received since the March 2008 rating decision, which denied service connection for aortic stenosis (claimed as a heart condition), is not new and material, and the claim is not reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

5.  The criteria for an evaluation in excess of 20 percent for the service-connected diabetes mellitus, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

6.  The criteria for an evaluation in excess of 20 percent for the service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.124a, Diagnostic Code 8520 (2017).  

7.  The criteria for an evaluation in excess of 20 percent for the service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.124a, Diagnostic Code 8520 (2017).  

8.  The criteria for an evaluation in excess of 40 percent for the service-connected left CTS have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.40, 4.124a, Diagnostic Code 8515 (2017).  

9.  The criteria for an evaluation in excess of 10 percent for the service-connected left arm injury have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2017).  

10.  The criteria for an evaluation in excess of 10 percent for service-connected degenerative arthritis of the cervical spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

11.  The criteria for an evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine have not been met.  §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

12.  The criteria for an evaluation in excess of 10 percent for tinea cruris have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7813, 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Board is aware the last VA examinations of record with respect to the issues of an increased disability rating are dated in 2010 and thus, not contemporaneous.  However, as noted in the Introduction, the Veteran unfortunately died.  As such, no new examinations are possible.  See 38 C.F.R. § 3.1010 (f)(3) ("rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute").  

The Board has also considered whether retrospective opinions are warranted with respect to the issues decided herein.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). However, the evidence of record contains treatment records, examination reports, and lay statements which adequately describe the Veteran's disabilities in terms of evaluating and rendering a decision on the issues in the context of the pertinent regulations during the appeal period.  Therefore, the Board concludes that retrospective opinions are not necessary.

New and Material Evidence

The Veteran sought to reopen previously denied claims of service connection for hypertension and aortic stenosis.   By a December 2005 rating action, the RO reopened the previously denied claim for hypertension.  However, the RO denied the claim on the basis that the evidence did not demonstrate incurrence of hypertension during service or within a year of discharge.  The RO further found that hypertension was not secondary to service-connected diabetes mellitus.  In March 2008, the RO denied the claim for aortic stenosis (claimed as a heart condition) on the basis that there was no evidence of the disability in service,  within a year of discharge, or that it was caused or aggravated by service.   The RO further found that aortic stenosis was not secondary to service-connected diabetes mellitus. 

The Veteran did not appeal either the 2005 or 2008 decision.   No relevant evidence was submitted within one year of the date on which notice of the decisions was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  VA also did not become aware of the existence of new VA treatment within one year of those decisions.  Turner v. Shulkin, No 16-1171 (February 8, 2018).  Accordingly, the December 2005 and March 2008 decisions are final.  38 U.S.C. § 7105.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the December 2005 rating decision denying service connection for hypertension, the record included  service treatment records, which were negative for treatment or diagnosis of hypertension.  A June 1985 VA examination was negative for a diagnosis of hypertension.  VA treatment records contained the first objective diagnosis of hypertension in May 1993.  A November 2005 report of VA examination revealed hypertension pre-dated diabetes mellitus, which was diagnosed in May 2005.  

Since the December 2005 rating decision, no new evidence has been added to the claim file that is material to the Veteran's claim.  Notably, there still is no probative evidence that the Veteran had hypertension during service or within a year of discharge or that hypertension was caused and/or aggravated by his diabetes mellitus.  In fact a November 2009 VA examiner indicated that while the initial VA examination post service contained mildly elevated blood pressure readings, it would be speculative to say if those readings were a manifestation of hypertension given the exact date of diagnosis and the starting of medication was unknown.  A January 2010 VA examiner opined hypertension was not due to diabetes as diabetes pre-dated hypertension by many years and there was no objective data to support aggravation.     

While the evidence may be new, it is not material as it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been added to the record and the claim of hypertension may not be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

At the time of the March 2008 rating decision denying service connection for aortic stenosis, the record included  service treatment records, which were negative for treatment or diagnosis of a heart condition, including aortic stenosis.  A June 1985 VA examination was negative for a heart condition.  A February 2008 report of VA examination showed the Veteran had very mild aortic stenosis on echocardiogram, not caused by diabetes mellitus.

Since the March 2008 rating decision, no new evidence has been added to the record that is material to the Veteran's claim.  Notably, there still is no evidence that the Veteran had aortic stenosis during service or within a year of discharge or that aortic stenosis was caused and/or aggravated by his diabetes mellitus.  In fact a November 2009 VA examiner opined aortic stenosis was not related to service.  A January 2010 VA examiner opined aortic stenosis was not secondary to diabetes mellitus as medical literature did not show diabetes as a cause and there was no objective data to support aggravation.     

While the evidence may be new, it is not material as it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been added to the record and the claim of aortic stenosis may not be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under the provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under this Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  Id.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity, as strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  

Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  In the instant case, bilateral lower extremity peripheral neuropathy have been granted separate evaluations and are discussed in further detail below.  Erectile dysfunction has not been shown to be due to diabetes.  See February 2008 and January 2010 VA examinations. 

The Veteran's service-connected diabetes mellitus has required the use of oral medications and restricted diet.  The January 2010 VA examiner found that regulation of activities was not required.  The Veteran had no hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling.  Specifically, there has been no probative evidence showing that the diabetes mellitus included regulation of activities at any time during the appeal period.  38 C.F.R. § 4.119, Diagnostic Code7913.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected diabetes mellitus varied to such an extent that an increased evaluation would be warranted.  Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim,  
the doctrine is not for application.  Gilbert, supra.   

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities is each rated as 20 percent disabling under the provisions of Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Under this Diagnostic Code 8520, a
20 percent rating is assigned for moderate, incomplete paralysis.  Id.  A 40 percent rating  is assigned for moderately severe, incomplete paralysis.  Id.  A 60 percent rating  is assigned for severe, incomplete paralysis, with marked muscular atrophy.  Id.  A 80 percent rating  is assigned for complete paralysis.  Id.  

Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected peripheral neuropathy of the right and left lower extremities closely approximates the criteria for the current 20 percent ratings.  38 C.F.R. § 4.7.

In this regard, on VA examination in January 2010 vibration and light touch were absent at the feet, position sense was only decreased.  The examiner indicated it was the small distal peripheral nerves that were affected.  Muscle strength was 5/5.  Left and right knee and ankle reflexes were 2+.  There was no muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.  The function of the lower extremities was not affected by the nerve disorder.  The Veteran did have an antalgic gait and walked with a cane.  Left Phalen's and Tinel's tests were negative.   There was no evidence of paralysis, neuritis, or neuralgia.  

Based on the foregoing, there is no evidence of record to support an evaluation in excess of 20 percent for peripheral neuropathy of the lower extremities.  Specifically, there has been no persuasive evidence showing that the overall disability picture was productive of peripheral neuropathy of the lower extremities resulting in moderate severe, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected peripheral neuropathy of the lower extremities, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disabilities varied to such an extent that an increased evaluation would be warranted.  Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims,  the doctrine is not for application.  Gilbert, supra.   

Left CTS

The Veteran's service-connected left CTS has been rated by analogy as 40 percent disabling under the provisions of Diagnostic Code 8515.  38 C.F.R. § 4.124a.  For conditions that are not specifically listed in the rating schedule, VA regulations provide that those conditions may be rated by analogy under the diagnostic code for "a closely related disease or injury."  38 C.F.R. § 4.20.

Under this Diagnostic Code 8515, a 40 percent rating is assigned for severe, incomplete paralysis, minor, of the median nerve.  38 C.F.R. § 4.124a.  A 60 percent is assigned for complete paralysis of the median nerve, minor hand, and 70 percent for the major hand.  Id.  

A distinction is made between the Veteran's major/dominant and minor handedness when rating diseases of the peripheral nerves.  38 C.F.R. § 4.69.  The evidence of record shows that the Veteran is right hand dominant; as such, the Veteran's left arm is designated as his minor arm for the purposes of this decision.  

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected left CTS closely approximates the criteria for the current 40 percent rating.  38 C.F.R. § 4.7.  

In this regard, on VA examination in January 2010, the Veteran reported difficulty picking up and gripping items.  He wore a brace as need.  Radial nerve exam showed muscle strength of the left elbow flexion and extension as 5/5.  Left wrist flexion and extension  was also 5/5.  Ulnar and median nerve examination showed that muscle strength of the left finger flexor was 5/5, finger abduction was 5/5, and thumb opposition was 5/5.  Muscle tone was normal.  There was no evidence of muscle atrophy.  The examiner classified the Veteran's condition as stable.   The Veteran reported no current treatment.   

Based on the foregoing, there is no evidence of record to support an evaluation in excess of 40 percent for left CTS.  Specifically, there has been no persuasive evidence showing that the overall disability picture was productive of  complete paralysis of the median nerve, minor hand.  38 C.F.R. § 4.124a.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left CTS, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disability varied to such an extent that an increased evaluation would be warranted.  Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim,  
the doctrine is not for application.  Gilbert, supra.   

Left Arm Injury

The Veteran's service-connected left arm injury has been rated by analogy as 10 percent disabling under the provisions of Diagnostic Code 8516.  38 C.F.R. §§ 4.20, 4.124a.  

Under this Diagnostic Code 8516, a 10 percent rating is assigned for mild, incomplete paralysis, major or minor, of the ulnar nerve.  38 C.F.R. § 4.124a.  A 20 percent is assigned for moderate, incomplete paralysis, minor, of the ulnar nerve.  Id.  A 30 percent is assigned for moderate, incomplete paralysis, major, of the ulnar nerve.  Id.  

A distinction is made between the Veteran's major/dominant and minor handedness when rating diseases of the peripheral nerves. 38 C.F.R. § 4.69.  The evidence of record shows that the Veteran is right hand dominant; as such, the Veteran's left arm is designated as his minor arm for the purposes of this decision.  

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the service-connected left arm injury closely approximates the criteria for the current 10 percent rating.  38 C.F.R. § 4.7.  

In this regard, on VA examination in January 2010, the Veteran reported cutting his left forearm when he ran into a barbwire fence.  The examiner found no scar residual.  Radial nerve exam showed muscle strength of the left elbow flexion and extension as 5/5.  Left wrist flexion and extension  was also 5/5.  Ulnar and median nerve examination showed that muscle strength of the left finger flexor was 5/5, finger abduction was 5/5, and thumb opposition was 5/5.  Muscle tone was normal.  There was no evidence of muscle atrophy.  The examiner classified the Veteran's condition as stable.   

VA treatment records were negative for treatment of the left arm injury with history of cubital tunnel.  

Based on the foregoing, there is no evidence of record to support an evaluation in excess of 10 percent left arm injury.  Specifically, there has been no persuasive evidence showing that the overall disability picture was productive of  moderate, incomplete paralysis, minor, of the ulnar nerve.  38 C.F.R. § 4.124a.  There were no distinct periods of time during the appeal period, when the Veteran's service-connected disability varied to such an extent that an increased evaluation would be warranted.  Hart, supra.  

The Veteran has been in receipt of the 10 percent rating for the left arm injury since May 1985 (claim for increase filed in May 2009); therefore, this rating, which has been in effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  See 38 C.F.R. § 3.951 (b).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim,  
the doctrine is not for application.  Gilbert, supra.   

Cervical Spine and Lumbar Spine

The Veteran's cervical spine has been rated as 10 percent disabling  and the Veteran's lumbar spine as 20 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine, with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is for disability manifested by forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of cervical spine greater than 170 degrees but to greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 20 percent rating is assigned when forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id. 

A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent is assigned for unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  And an even higher 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2016).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (4).

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) in Diagnostic Codes 5235-5242 additionally explains that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

If there is evidence of Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

At the outset, the Board finds that there has been no radiographic evidence of IVDS of the cervical or lumbar spine or the requisite number of incapacitating episodes as defined by statute at any time throughout the appeal period and the General Rating Formula, particularly Diagnostic Code 5242, affords the Veteran the higher evaluations when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  There has been no objective evidence of any associated neurological problems, to include bowel or bladder impairment.  The Veteran did not submit any evidence to refute that already of record.  

For the reasons discussed below, the Board finds that the Veteran's symptomatology and disability picture for his service-connected cervical and lumbar spine disabilities are appropriately compensated by the currently assigned percentages and that evaluations in excess of those currently assigned are not warranted at any time during the course of the appeal.  Hart, supra.  

In this regard, there was no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Notably, on VA examination in January 2010, active and passive range of motion studies revealed flexion and extension was from zero to 45 degrees.  Left lateral flexion was to 30 degrees, right lateral flexion was to 40 degrees.  Left and right lateral rotation were to 60 degrees.   Combined range of motion of the cervical spine was 235 degrees.  Repetitive testing did not change his range of motion or his symptoms.  There was no evidence of spasm.  Despite complaints of a pinched nerve pain in his neck with symptoms radiating to just below his shoulders, there was no objective evidence of pain on examination, to include repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  There was no evidence of lack of endurance, fatigue, weakness or incoordination of the cervical spine due to the service-connected cervical spine disability.  Id.  

With regard to the lumbar spine, there was no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Notably, on VA examination in 2010, active and passive motion studies showed flexion was to 55 degrees, extension to 15, left and right lateral rotation and flexion were to 25 degrees each.  Repetitive testing did not change his range of motion.  The only complaints of pain were on extension, but there was no additional functional loss, to include repetitive testing, and extension was still possible to 15 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  There was no evidence of lack of endurance, fatigue, weakness or incoordination of the lumbar spine due to the service-connected lumbar spine disability.  Id.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical and lumbar spine disabilities, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disabilities varied to such an extent that an increased evaluation would be warranted.  Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims,  the doctrine is not for application.  Gilbert, supra.  




Tinea Cruris

The Veteran's service-connected tinea cruris has been rated as 10 percent disabling under the provisions of Diagnostic Codes 7813-7806.  38 C.F.R. § 4.1118.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual disorder on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual disorders, the number appropriate to the residual disorder will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that dermatophytosis (tinea cruris) is rated as dermatitis depending upon the predominant disability.  

Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118 , Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

VA treatment records showed active eczema.  The Veteran did report having a private dermatologist; however, private treated records were negative for treatment for tinea cruris.  On VA examination in January 2010, the Veteran reported a burning rash that sometimes bled.  There was no objective evidence of tinea cruris on examination that day.  There was also no scarring or disfigurement.  There was 0% total body coverage and 0% exposed area affected.  The Veteran indicated he used an over the counter fungal spray daily; the examiner clarified the spray was neither a corticosteroid nor an immunosuppressive.  

Based on the foregoing, there is no evidence of record to support an evaluation in excess of 10 percent for tinea cruris.  Specifically, there has been no persuasive evidence showing that the overall disability picture was productive of  20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.124a.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected tinea cruris, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disability varied to such an extent that an increased evaluation would be warranted.  Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim,  
the doctrine is not for application.  Gilbert, supra.   

ORDER

The application to reopen the claim of service connection for hypertension is denied. 

The application to reopen the claim of service connection for aortic stenosis is denied. 

An evaluation in excess of 20 percent for service-connected diabetes mellitus is denied.

An evaluation in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

An evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

An evaluation in excess of 40 percent for service-connected left carpal tunnel syndrome is denied.

An evaluation in excess of  10 percent for the service-connected left arm injury is denied.

An evaluation in excess of 10 percent for service-connected degenerative arthritis of the cervical spine is denied.

An evaluation in excess of 20 percent for service-connected degenerative arthritis of the lumbosacral spine is denied.

An evaluation in excess of 10 percent for service-connected tinea cruris is denied.

REMAND

A preliminary review of the record reveals the issues of service connection for a bilateral condition and a TDIU are not ready for appellate disposition.   

The Veteran asserted during his lifetime that he had a bilateral eye condition, which is the result of his service-connected diabetes mellitus.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was diagnosed with cataracts, mild hypertensive retinopathy, and dry eye syndrome.  The Veteran was afforded a VA examination in November 2009; however, the examiner failed to address whether cataracts, mild hypertensive retinopathy, and dry eye syndrome were aggravated by the service-connected diabetes mellitus beyond the natural progression of the disease.  Thus, the Board 
finds that an addendum opinion is warranted.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

Finally, the Veteran also asserted that he was unemployable.  The adjudication of the claim for TDIU could be impacted by a favorable resolution of the remanded issue of service connection for a bilateral eye condition.  Thus, the Board finds the issue of entitlement to TDIU is inextricably intertwined with the issue that is being remanded; as such, the adjudication of the issue of entitlement to TDIU must be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the November 2009 VA examination.  If the 2009 examiner is not available or unable to provide an addendum opinion, which is highly probable given the passage of time, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether the Veteran's cataracts, mild hypertensive retinopathy, and/or dry eye syndrome was proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected diabetes mellitus.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues in light of all evidence.  

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


